*461ORDER
The Disciplinary Review Board on November 18, 1996, having filed with the Court its decision concluding that LESTER T. VINCENTI of ELIZABETH, who was admitted to the bat' of this State in 1971, should be suspended from the practice of law for a period of one year for violating the recordkeeping provisions of R. 1:21-6; for negligently misappropriating client funds, in violation of RPC 1.15; and for conduct intended to disrupt a tribunal, in violation of RPC 3.5(c);
And the Disciplinary Review Board further concluding that respondent should be required to demonstrate proof of his fitness to practice law prior to reinstatement and that respondent should not be restored to practice until all ethics matters pending against him are concluded;
And good cause appearing;
It is ORDERED that LESTER T. VINCENTI is hereby suspended from the practice of law for a period of one year, effective March 12,1997, and until the further Order of the Court; and it is further
ORDERED that no application by respondent for reinstatement to practice shall be submitted until all ethics matters pending against respondent are concluded; and it is further
ORDERED that prior to reinstatement to practice, respondent shall be examined by a mental health professional approved by the Office of Attorney Ethics and shall submit appropriate medical proofs of his mental fitness to practice law; and it is further
*462ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.